The Honorable Albert "Tom" Collier State Representative 2713 Ivy Drive Newport, AR  72112
Dear Representative Collier:
This is in response to your request for an opinion on the following question:
  Under current Arkansas statutes, what unilateral authority, if any, is authorized District School boards to consolidate or annex their district to another, in whole or part, without reference to any other authority?
A review of statutory provisions governing the formation, alteration, and consolidation of school districts, generally, indicates that the authority of county boards of education extends to the creation, formation, consolidation, dissolution, and changing of school district boundary lines.  See, e.g. A.C.A.6-13-201 (Supp. 1989).  It must be noted additionally that in accordance with A.C.A. 6-13-217(a) "[n]o school district shall be consolidated with any other district or merged into a new district without the consent of its electors. . . ."
Boundary changes may be approved by school district boards of directors in certain circumstances, but an order must be entered by the county board of education changing such boundary lines. See A.C.A. 6-13-213 (Supp. 1989).1
Our research has not disclosed authority for a local school board's unilateral authority to consolidate or annex its district, or any part thereof, to another.  With regard, however, to any specific set of facts, consideration must be given to the particular statutory scheme to determine the applicable procedures and requirements.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1 This provision applies where landowners seek annexation of lands located wholly within the corporate limits of an incorporated town which has a school district within its corporate limits whose boundaries do not encompass the lands in question.